DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: in the cross-reference to related application, the parent application SN 15/651,508 is now issued as United States Patent Number 10,605,422, which is to be updated in the instant application specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hente (US 2011/0187668 A1) in view of Hild (US 2011/0096504 A1)
Regarding claim 1, Hente teaches a device (see Fig. 2) comprising an organic light-emitting diode (102, see para [0017]) comprising an organic layer sequence (106, 108, 110, 112), a radiation exit area (conductive elements transmitting light, see para [0023]), wherein the organic layer sequence comprises at least one radiation-emitting region (conductive elements) on which generates electromagnetic radiation in the spectral range from infrared radiation to UV radiation during operation (visible light which an operator can see in the spectral range from IR radiation and UV radiation, see para [0023]),

but does not teach that the OLED comprising an encapsulation forming a seal of the organic layer sequence against environment influences.
However, Hild teach a flexibly bendable top-emitting OLED (see Fig. 2 and para [0038]) emitting visible light only within a narrow wavelength range comprising of encapsulation forming a seal of the organic layer sequence against water and air as well as for a better heat dissipation (see paras [0011]-[0012], [0048]-[0049], [0056]).
Therefore, it would have been obvious at the time of invention to utilize the OLED of Hild with encapsulation in place of the OLED of Hente since it would provide an additional protection from overheating of the OLED as well as from moisture and air influences.
Regarding claim 4, Hente in view of Hild teaches the device according to claim 1, wherein the organic light-emitting diode comprises a flexible carrier (carrier foil 12 being flexible, see Fig. 2, para [0034]-[0036] of Hild).
Regarding claim 5, Hente in view of Hild teaches the device according to claim 4, wherein the flexible carrier comprises a film or a plastic film (the layer 12b being polycarbonate where a polycarbonate is a type of plastic, see para [0036] of Hild) or a laminate (12 comprises plurality of layers).
Regarding claim 6, Hente in view of Hild teaches the device according to claim 1, wherein the encapsulation is flexible (encapsulation being flexibly bendable layer, see para [0038] of Hild).
Regarding claim 7, Hente in view of Hild teaches the device according to claim 1, wherein the touch-sensitive operating element is arranged at a light exit area of the device (Fig. 3 of Hente where the diode transmitting light).
Regarding claim 8, Hente in view of Hild teaches the device according to claim 1, wherein the at least one touch sensor is integrated into the organic light-emitting diode (touch sensor being integrated in the OLED, see para [0017]-[0018] of Hente).
Regarding claim 9, Hente in view of Hild teaches the device according to claim 1, wherein the device is drivable by means of a gesture control (OLED apparatus generating light by user sliding his or her finger along the surface of the OLED device where sliding finger by a user is considered as being a gesture control, see para [0024] of Hente).

Claims 2-3 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hente (US 2011/0187668 A1) in view of Hild (US 2011/0096504 A1) and Yoshida (US 2003/0071259 A1).
Regarding claims 2-3, the combination of prior arts, Hente and Hild teaches the device according claim 1,
but do not teach the specific of the device being bendable or capable of being rolled and the device maintaining its form after bending.

Therefore, it would have been obvious at the time of invention to utilize the materials of Yoshida for the OLED device of Hente and Hild since it would provide enhanced portability like a bendable sheet-like displace device with a cost reduction.

Regarding claim 10, Hente teaches a device (see Fig. 2) comprising an organic light-emitting diode (102, see para [0017]) comprising an organic layer sequence (106, 108, 110, 112), a radiation exit area (conductive elements transmitting light, see para [0023]), wherein the organic layer sequence comprises at least one radiation-emitting region (conductive elements) on which generates electromagnetic radiation in the spectral range from infrared radiation to UV radiation during operation (visible light which an operator can see in the spectral range from IR radiation and UV radiation, see para [0023]),
at least one touch-sensitive operating element (near filed imaging touch sensors, see para [0001]), wherein the at least one touch-sensitive operating element comprises at least one touch sensor, wherein the device is flexible (touch sensor constructed out of a flexible material where OLDE is mounted, see para [0020] and claim 8),
but does not teach that the OLED comprising an encapsulation forming a seal of the organic layer sequence against environment influences.

Therefore, it would have been obvious at the time of invention to utilize the OLED of Hild with encapsulation in place of the OLED of Hente since it would provide an additional protection from overheating of the OLED as well as from moisture and air influences.
Regarding the limitation of the device, the combination of prior arts, Hente and Hild do not teach the specific of the device being bendable or capable of being rolled.
However, Yoshida teaches an organic EL display having shape changeability by bending by utilizing electrically conductive organic compound (see para [0003], [0005]) with at a low cost.
Therefore, it would have been obvious at the time of invention to utilize the materials of Yoshida for the OLED device of Hente and Hild since it would provide enhanced portability like a bendable sheet-like displace device with a cost reduction.
Regarding claim 11, Hente in view of Hild and Yoshida teaches the device according to claim 10, wherein the touch-sensitive operating element is arranged at a light exit area of the device (touch sensor being integrated in the OLED, see para [0017]-[0018] of Hente).
Regarding claim 12, Hente in view of Hild and Yoshida teaches the device according to claim 10, wherein the at least one touch sensor is integrated into the organic light-emitting diode (touch sensor being integrated in the OLED, see para [0017]-[0018] of Hente).
Regarding claim 13, Hente in view of Hild and Yoshida teaches the device according to claim 10, wherein the device is drivable by means of a gesture control (OLED apparatus generating light by user sliding his or her finger along the surface of the OLED device where sliding finger by a user is considered as being a gesture control, see para [0024] of Hente).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns et al. (US 2010/0295812 A1) discloses a touch sensitive active matrix display device.
Birrell (US 2004/0022058 A1) discloses a lighting system in a form of light tile which includes embedded LEDs and control and sensing devices.
Park et al. (US Pat No. 6,926,572) discloses a flat panel display.
Ghosh et al. (US 2002/0003403 A1) discloses an OLED display device including encapsulation assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844